      Case 1:93-cv-01163-LAP-HBP Document 114 Filed 10/15/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

S. Kadic et al.,
                                     Plaintiffs,
                       - against -                               1:93-cv-01163-LAP-HBP

Radovan Karadzic,
                                     Defendant.



                        PLAINTIFFS’ MEMORANDUM OF LAW
                   IN SUPPORT OF MOTION TO RENEW JUDGMENT



                                          PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP

                                          Liza M. Velazquez
                                          1285 Avenue of the Americas
                                          New York, New York 10019-6064
                                          (212) 373-3000
                                          lvelazquez@paulweiss.com

                                          -and-

                                          Catharine A. MacKinnon
                                          625 South State Street
                                          Ann Arbor, Michigan 48109-1215
                                          (313) 747-4046

                                          Attorneys for Plaintiffs S. Kadic, on her own behalf and on
                                          behalf of her infant sons Benjamin and Ognjen,
                                          Internacionalna Zena Bosne I Hercegovine, Zene Bosne I.
                                          Hercegovine, Nusreta Sivac, S.A., on her own behalf and
                                          as administratrix of her mother’s estate, J.J., N.S., S.
                                          Menkovic, and H. Harambasic
      Case 1:93-cv-01163-LAP-HBP Document 114 Filed 10/15/20 Page 2 of 6




                 Plaintiffs S. Kadic, on her own behalf and on behalf of her infant sons Benjamin

and Ognjen, Internacionalna Zena Bosne I Hercegovine, Zene Bosne I. Hercegovine, Nusreta

Sivac, S.A., on her own behalf and as administratrix of her mother’s estate, J.J., N.S., S.

Menkovic, and H. Harambasic respectfully move to renew their Judgment dated August 16,

2000, against Defendant Radovan Karadžić.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                 Plaintiffs commenced this action on March 2, 1993, and filed an amended

complaint on December 8, 1997. Velazquez Decl., ¶ 4. On June 13, 2000, this Court entered a

default judgment on liability against Defendant which established, as a matter of law, that he was

liable to Plaintiffs for violations of the Alien Tort Claims and Torture Victim Protection Acts of

the United States, arising out of genocidal acts of rape, forced pregnancy, enforced prostitution,

other torture, extrajudicial killing, and other violations of international and domestic law and the

laws of nations. Id., ¶ 7. Following a ten-day trial commencing July 31, 2000, a jury found that

Plaintiffs were entitled to compensatory and punitive damages from Defendant for injuries

claimed under the Alien Tort Claims and Torture Victim Protection Acts (28 U.S.C. § 1350 and

note). Id., ¶ 8. The Court entered the jury’s verdict of $745,000,000.00 U.S.D. in favor of

Plaintiffs by Judgment dated August 16, 2000. Id. A copy of the Judgment is attached hereto as

Exhibit A to the Declaration of Liza M. Velazquez. No appeal of the Judgment was taken by

Defendant. Id.

                 Defendant is currently incarcerated in The Hague, following his conviction by the

International Criminal Tribunal for the Former Yugoslavia, and is serving a 40-year sentence for

genocide, crimes against humanity, and violations of the laws of war. Despite their efforts,




                                                 1
      Case 1:93-cv-01163-LAP-HBP Document 114 Filed 10/15/20 Page 3 of 6




Plaintiffs continue to be stymied in the execution of their Judgment. Plaintiffs seek now to

renew their Judgment against Defendant to continue their efforts.

                                          ARGUMENT

               This Court can grant the requested relief as it “retains jurisdiction over this action

for all proceedings involving the registration and enforcement of this Judgment.” Judgment, Ex.

A, ¶ 16; see also Deflora Lake Dev. Assocs., Inc. v. Hyde Park, No. 13-CV-4811, 2016 WL

7839191, at *1 (S.D.N.Y. June 9, 2016), aff’d, 689 F. App’x 93 (2d Cir. 2017) (“Federal courts

have the authority to enforce their judgments, and retain jurisdiction over supplementary

proceedings to do so.”) (citing Peacock v. Thomas, 516 U.S. 349, 356 (1996)).

               Under Federal Rule of Civil Procedure 69(a), state law applies to proceedings in

aid of the execution of a federal court judgment, to the extent that no federal law applies (no such

law applies here).1 See Mitchell v. Lyons Prof’l Servs., Inc., 727 F. Supp. 2d 120, 121 (E.D.N.Y.

2010) (in executing a judgment, “a judgment creditor may seek relief provided under state law

through a motion made in the original federal action.”); Deflora Lake Dev. Assocs., Inc., 2016

WL 7839191, at *1 (enforcing a federal judgment under New York state law).

               Under New York law, money judgments are enforceable for twenty years and can

be renewed for an additional twenty years. See N.Y. C.P.L.R. §§ 211(b), 5014. In federal court,

renewal of a judgment under C.P.L.R. § 5014 is properly brought as a motion for summary

judgment in the original action. See Levin v. Islamic Republic of Iran, No. 18 CIV. 11576

(PAE), 2018 WL 10638333, at *1 n.1 (S.D.N.Y. Dec. 19, 2018) (“Summary judgment is the


1
  Fed. R. Civ. P. 69(a) provides that “[t]he procedure on execution [of a money judgment]—and
in proceedings supplementary to and in aid of judgment or execution—must accord with the
procedure of the state where the court is located, but a federal statute governs to the extent it
applies.”

                                                 2
      Case 1:93-cv-01163-LAP-HBP Document 114 Filed 10/15/20 Page 4 of 6




appropriate mechanism for a plaintiff seeking a renewal judgment under N.Y. C.P.L.R. §

5014.”); Mitchell, 727 F. Supp. at 121 (Rule 69(a) “does not require strict adherence to state

procedural law, and . . . the judgment creditor may seek the relief provided under state law

through a motion made in the original federal action.”).

               Plaintiffs can establish entitlement to renewal of their Judgment. Under C.P.L.R.

§ 5014(1), a plaintiff must make a prima facie showing of their entitlement to a renewal of their

judgment by (1) offering evidentiary proof that the defendant is the judgment debtor, (2) that ten

years have elapsed since the first docketing of the judgment, and (3) that no part of the judgment

has ever been satisfied. Edrich v. Festinger, No. 12-CV-4069 (MKB), 2017 WL 3575238, at *8

(E.D.N.Y. Aug. 17, 2017) (collecting cases); see also Levin, 2018 WL 10638333, at *2 (granting

renewal under N.Y. C.P.L.R. § 5014). Plaintiffs’ Judgment was entered more than ten years ago,

and Defendant, named in the Judgment, has not satisfied any part of the Judgment since that

time—despite Plaintiffs’ efforts. See Velazquez Decl. ¶ 11. Indeed, another Court in this

District recently granted a motion to renew a judgment arising from substantially similar facts

against this very defendant. See Doe v. Karadzic, Case No. 1:93-cv-00878 (LTS) (S.D.N.Y. Oct.

2, 2020). As in this case, the plaintiffs in Doe obtained a money judgment in 2000 against

Defendant for violations of the Alien Tort Claims and Torture Victim Protection Acts and have

been unable, over the intervening years, to execute their judgment. Plaintiffs respectfully submit

that the same result is appropriate here.

               Because all time limits under the C.P.L.R. have been tolled due to the COVID-19

pandemic, Plaintiffs’ motion is timely. Executive Orders 202 and 202.8, signed by Governor

Andrew M. Cuomo, have tolled all time limits under the C.P.L.R. since March 20, 2020.

Specifically, Executive Order 202.8, as extended and modified by subsequent Executive Orders,


                                                 3
      Case 1:93-cv-01163-LAP-HBP Document 114 Filed 10/15/20 Page 5 of 6




has “tolled any specific time limit for the commencement, filing, or service of any legal action,

notice, motion, or other process or proceeding as prescribed by the procedural laws of the state,

including but not limited to . . . the civil practice laws and rules, . . . or by any statute, local law,

ordinance, rule, or regulation.” Most recently, Executive Order 202.67, signed on October 4,

2020, by Governor Cuomo extended this suspension of time limits until November 3, 2020. The

Executive Orders, in broad, explicit, and unmistakable language, evince an intent to suspend all

specific time limits within the C.P.L.R., including Section 211(b), which provides the twenty-

year limitation period applicable here. Cf. New York State High Educ. Services Corp. v.

Fabrizio, 73 A.D. 3d 158 (N.Y. App. Div. 2010) (holding that Congress’s “express and

unmistakable” intent to “preempt all types of state limitations” applied to Section 211(b),

notwithstanding that the provision “abolish[es] the right underlying the claim, rather than merely

suspending the remedy.”).

                New York courts have not yet interpreted Executive Order 202.8 and its progeny

to determine whether the tolled time limits will run upon the expiration of the Executive Orders,

or whether the number of days tolled will be added to the affected time limits. See, e.g., Siegel,

New York Practice § 33 (6th ed.) (noting that the tolling under the Executive Orders “is likely an

issue of first impression,” but taking the view that, upon expiration, the number of days tolled

will be added to time limits). This motion is timely under either interpretation, as it is filed

before the expiration of Executive Order 202.67 on November 3, 2020.2



2
  Even if this motion is decided after November 3, 2020, it is nonetheless timely. The timeliness
of a motion under C.P.L.R. § 5014 is determined by the date of commencement, not the date of
decision upon the motion. See, e.g., First Am. Title Ins. Co. v. Cohen, 82 N.Y.S.3d 579, 580
(N.Y. App. Div. 2018) (action under Section 5014 was timely when filed before the expiration of
the twenty-year period, but decided one month after the period expired).

                                                    4
      Case 1:93-cv-01163-LAP-HBP Document 114 Filed 10/15/20 Page 6 of 6




                                       CONCLUSION

              For the foregoing reasons, Plaintiffs’ Motion to Renew the Judgment should be

granted, and an order should be entered renewing their judgment.


Dated: New York, New York
       October 15, 2020
                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                    GARRISON LLP

                                                   By:              /s/Liza M. Velazquez
                                                                     Liza M. Velazquez

                                                   1285 Avenue of the Americas
                                                   New York, New York 10019
                                                   (212) 373-3000
                                                   lvelazquez@paulweiss.com

                                                   -and-

                                                   Catharine A. MacKinnon
                                                   625 South State Street
                                                   Ann Arbor, Michigan 48109-1215
                                                   (313) 747-4046

                                                   Attorneys for S. Kadic, on her own behalf and
                                                   on behalf of her infant sons Benjamin and
                                                   Ognjen, Internacionalna Zena Bosne I
                                                   Hercegovine, Zene Bosne I. Hercegovine,
                                                   Nusreta Sivac, S.A., on her own behalf and as
                                                   administratrix of her mother’s estate, J.J., N.S.,
                                                   S. Menkovic, and H. Harambasic




                                               5
